Citation Nr: 0509831	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  01-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from March 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which, among other things, denied 
the benefit sought on appeal.  The Board first considered 
this appeal in October 2001 and also denied the benefits 
sought.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2002, the Court granted a joint motion for remand, 
vacating the Board's October 2001 decision with respect to 
the veteran's claim of entitlement to a permanent and total 
rating for pension purposes and remanding the claim for 
additional development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 
5107 (West 2002)).

In September 2003, the Board reviewed the veteran's claim and 
remanded the appeal to the RO so that additional development 
could be performed.  The Board specifically ordered the RO to 
obtain treatment records and schedule the veteran for 
appropriate VA medical examinations to assess his level of 
functioning.  The remand orders included the directive for VA 
examiners to, "describe in detail the impact, if any, that 
the veteran's medical conditions (singularly or in 
combination) have on his employability."

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303 (West 1991).  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

A review of the record shows that the RO scheduled the 
veteran for several VA examinations, including psychiatric 
and general examinations, in August and September 2004, 
respectively.  Unfortunately, the general examination report 
does not include reference to all disabilities known to be 
present, including the veteran's diagnosed diabetes mellitus.  
Additionally, the examiner did not render an opinion 
regarding the veteran's employability, much less supply the 
ordered description of the impact each disability, singularly 
or in combination, has on his employability.  Thus, this 
matter must be remanded in order to fully assist the veteran 
in substantiating his claim.

Therefore, this appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC, for the following action:

1.  Schedule the veteran for appropriate 
medical examinations to determine the 
nature and severity of all physical 
disabilities.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The examining physicians should 
be given access to the veteran's claims 
file in conjunction with the examinations 
to allow for a complete review of the 
record.  The examiners should describe in 
detail the impact, if any, that the 
veteran's medical conditions (singularly 
or in combination) have on his 
employability.  All disabilities 
referenced in treatment records should be 
addressed and all opinions rendered 
should be supported by complete 
rationale.

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence since the last supplemental 
statement of the case.  The supplemental 
statement of the case should specifically 
consider the law concerning entitlement 
to permanent and total disability for 
pension purposes as it stood both prior 
to and beginning September 17, 2001.  See 
38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 
3.340(b), 3.342, 4.15, 4.16(a), 4.17, 
4.18, 4.19 (2004); Brown v. Derwinski, 2 
Vet. App. 444, 446 (1992); and 
38 U.S.C.A. § 1502 (West 2002), amended 
by § 206(a) of the "Veterans Education 
and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


